Per Curiam;

This case was determined by this court in Wood Impleaded, Etc. v. McCombe et al., 37 Colo. 174, and the cause was remanded with directions to the lower court to vacate its judgment and enter another one in -favor of Wood. A writ of error from the supreme court of the United States was sued out to review the judgment of1 this court, and that judgment was affirmed in Elder v. Wood, 208 U. S. 226: Thereupon, the district court entered judgment in obedience to the mandate of this court. The present appeal is from the latter judgment. There were no proceedings subsequent to the entry of *237that judgment. The appellee Wood has filed a motion to dismiss this appeal. The motion must be sustained.
Decided October 7, A. D. 1912.
Rehearing denied March 3, 1913.
Every question now raised by appellant, including the question whether a construction of the constitution of the United States or of this state was involved, was dispussed by him in his principal brief, or his brief on his motion for rehearing in the former appeal, and therein determined. The judgment appealed from is, in effect, the judgment of this court entered in exact accordance with our mandate and an appeal therefrom cannot be entertained. — Stewart v. Salamon, 97 U. S. 361.

Motion to dismiss appeal granted.

Decision en banc.
Chief Justice Campbell and Mr. Justice Bailey not participating.